{¶ 30} The issue we face is whether the Board of County Commissioners abused its discretion by failing to fully appropriate a nonjudicial officeholder's budget request when the county faces a shortfall on its general revenue fund. In order to answer this question, we must keep in mind that the burden of proof is on the officeholder to show both that the requested amount was "reasonable and necessary" and that the board acted arbitrarily, unreasonably, or unconscionably in rejecting the request. See, State ex rel. Veterans Services Offices v.Pickaway Cty. Bd. of Cty. Commissioners (1991), 61 Ohio St.3d 461, 463.
 {¶ 31} In addition to the reasoning in the principal opinion, I base my conclusion that the sheriff did not carry his burden of proof on the general concept that courts should rarely interject themselves into the essence of politics, i.e., the allocation of scarce resources.
 {¶ 32} Under R.C. 5705.01(C) and R.C. 5705.38(A), the legislature has charged the board with the statutory duty of allocating scarce financial resources among competing county offices. In order to accomplish this difficult task, the board is vested with considerable discretion, for it must prioritize the demand for funds and allocate them so that each county office can perform its statutory duty within the limits of the resources available. R.C. 5705.38(C) and R.C. 5705.39. In order to do this the board must obviously consider the request of each office in the context of total demand for county resources.
 {¶ 33} Courts are ill-suited to make an isolated decision as to what level an individual county office should be funded. Moreover, courts are not the best mechanism to determine how much money must effectively be taken from other county offices, thus potentially rendering those offices unable to perform their statutory duties, in order to give priority to one county office.
 {¶ 34} Keeping in mind the sheriff's burden, I cannot say that the board acted unreasonably. Implicit in that conclusion is a finding that the sheriff's request was reasonable and necessary. However, given the financial condition of the county, the board did not abuse its discretion. In this context, the board may use *Page 242 
claims of undue hardship or impossibility to bolster its argument that it acted reasonably. See,State ex rel. Maloney v. Sherlock, 100 Ohio St.3d 77, 2003-Ohio-5058, paragraph 43. The sheriff has presented no evidence to establish that full funding of his request would still allow the board to fund the other county offices at a level that would allow them to perform their statutory duties. Nor did the sheriff establish that the board was arbitrarily treating other offices in an unreasonably more generous manner despite the economic hard times. Finally, there is very little evidence to suggest that the sheriff sought to transfer funding from "nonessential" line items to those providing directly for peacekeeping and law enforcement. Absent such evidence, I am reluctant to interject a court's set of priorities for that of the local legislative authority.
 {¶ 35} In the final analysis, the voters of Meigs County will decide whether they prefer the board's priorities to that of the sheriff.
 {¶ 36} Thus, I concur in denying the writ.